Citation Nr: 0944583	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for pulmonary 
tuberculosis by history, treated and inactive since 1976.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to November 
1976.

The issue of entitlement to a compensable rating for 
pulmonary tuberculosis was previously before the Board of 
Veterans' Appeals (Board) in October 2006.  At that time, it 
was remanded for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the noncompensable 
rating for the Veteran's service-connected pulmonary 
tuberculosis.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDING OF FACT

The Veteran's pulmonary tuberculosis is inactive, and there 
is no competent evidence of any residual lung disease, 
including interstitial lung disease, restrictive lung 
disease, or obstructive lung disease.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for chronic, 
inactive pulmonary tuberculosis have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.97, Diagnostic 
Code 6731 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to a compensable rating for his service-connected 
inactive tuberculosis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In July 2002, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  38 U.S.C.A. § 5103(a).  VA informed him 
of the criteria for an increased rating.  In particular, VA 
informed the Veteran that in order to establish an increased 
rating for his service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected his employment and daily 
life.  38 C.F.R. § 4.10.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment after service.  In 
December 2006 VA received a statement from a former fellow 
serviceman; and in November 2002, September 2003, March 2005, 
and August 2009, VA examined the Veteran to determine the 
extent of impairment due to his service-connected pulmonary 
tuberculosis.  Finally, VA scheduled the Veteran for a 
hearing at the RO before a member of the Board.  That hearing 
was held at the RO in May 2009 before the Veterans Law Judge 
whose signature appears at the end of this decision.  A 
transcript of that hearing has been associated with the 
claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The criteria for rating various disabilities 
are set forth in Diagnostic Codes contained in the rating 
schedule.  

Depending on the specific finding, chronic, inactive, 
pulmonary tuberculosis is rated on the basis of the 
residuals, such as interstitial lung disease or restrictive 
lung disease or, when obstructive lung disease is the major 
residual, as chronic bronchitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6731.  If a thoracoplasty has been performed, 
it is to be rated as the removal of ribs under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.  

Interstitial lung disease and restrictive lung disease are 
rated in accordance with general rating formulas set forth in 
38 C.F.R. § 4.97.  

For interstitial lung disease, a 10 percent rating is 
warranted when the Forced Vital Capacity (FVC) is 75- to 80-
percent of predicted, or; the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB) is 
66- to 80-percent predicted.  A 30 percent rating is 
warranted when the FVC is 65- to 74-percent of predicted, or; 
the DLCO (SB) is 56- to 65-percent of predicted.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6825 to 6833 (2009).

For restrictive lung disease, a 10 percent rating is 
warranted when the Forced Expiratory Volume after one second 
(FEV-1) is 71- to 80-percent of predicted, or; the ratio FEV-
1 to FVC (FEV-1/FVC) is 71 to 80 percent, or; the DLCO (SB) 
is 66- to 80-percent of predicted.  A 30 percent rating is 
warranted when the FEV-1 is 56- to 70-percent of predicted, 
or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 
56- to 65-percent of predicted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6840 to 6845 (2009).  In the alternative to rating 
under the general formula for rating restrictive lung 
disease, the primary disorder may be rated.

Chronic bronchitis is rated in accordance with 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  A 10 percent rating is 
warranted for chronic bronchitis manifested by an FEV-1 of 71 
to 80 percent of predicted, or; an FEV-1/FVC of 71 to 80 
percent of predicted, or; a DLCO (SB) of 66 to 80 percent of 
predicted.  A 30 percent rating is warranted for chronic 
bronchitis manifested by an FEV-1 of 56 to 70 percent of 
predicted, or; an FEV-1/FVC of 56 to 70 percent of predicted, 
or; a DLCO (SB) of 56 to 65 percent of predicted.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).   Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different periods of 
time.  

The Evidence

In November 2002, the Veteran was examined by VA, in part to 
determine the level of impairment caused by his service-
connected tuberculosis.  The Veteran's claims folder and 
medical records were reviewed in conjunction with the 
examination.  It was noted that since the Veteran's last 
examination in November 1999, the Veteran had not been 
hospitalized and that he took no medication.  He complained 
of mild fatigue and a buildup of mucous in his oral pharynx, 
as well as mild night sweats and a two year history of 
slightly increased shortness of breath.  

On examination, the Veteran's lungs were clear to 
auscultation and percussion.  A chest x-ray was reportedly 
stable with no acute infiltrate appreciated.  Pulmonary 
function tests revealed the following pre-bronchodilator 
findings:  FVC - 132 percent of predicted; FEV1 - 129 percent 
of predicted; FEV1/FVC - 98 percent of predicted.  The 
following findings were recorded after the induction of 
bronchdilators:  FVC - 133 percent of predicted; FEV1 - 135 
percent of predicted; FEV1/FVC - 102 percent of predicted; 
and a DLCO of 129 percent of predicted.  The examiner 
commented that these results was indicative of normal air 
flows with no significant bronchodilator response.  The lung 
volumes and DLCO were also reportedly normal.  

Following the VA examination, the diagnosis was pulmonary 
mycobacterial disease.  The examiner stated that although the 
Veteran had mild non-specific complaints of shortness of 
breath, fatigue, and night sweats, there was no evidence of 
recurrence of his tuberculosis.  In so stating, the examiner 
noted that the results of the Veteran's chest X-ray and 
pulmonary function tests were normal. 

In September 2003, the Veteran was reexamined by VA, in part 
to determine the level of impairment due to his service-
connected tuberculosis.  Again, the Veteran's claims folder 
and medical records were reviewed in conjunction with the 
examination.  It was noted that the Veteran was employed as a 
bus driver and that he missed approximately one week of work 
per year.  It was also noted that since his treatment in 
service, he had experienced no real problems with his chest.  

On examination, the Veteran's breathing was perfectly normal, 
and his chest was symmetrical.  His lungs were reasonable to 
percussion, and he had good air entry throughout.  There were 
no rales, rhonchi, or pleural rubs.  Chest X-rays showed that 
the Veteran's lungs were mildly hyperexpanded but were 
otherwise clear with no evidence of acute or active 
intrathoracic disease.  

Prior to the induction of bronchodilators, pulmonary function 
tests revealed an FVC of 128 percent of predicted and an FEV1 
of 127 percent of predicted.  The FEV1/FVC ratio was 
essentially the same as that recorded during the VA 
examination in November 2002.  After the induction of 
bronchodilators, the Veteran's FVC was 140 percent of 
predicted, and the FEV1 was 128 percent of predicted.  The 
FEV1/FVC ratio was not recorded.  The DLCO was not recorded, 
either prior to or after the induction of bronchodilators.  
The examiner concluded that the pulmonary function tests 
revealed that the Veteran's airflows were within normal 
limits and that there had been no significant change compared 
to pulmonary function studies performed in January 2002.  

Following the September 2003 VA examination, the relevant 
diagnosis was status post lung infection associated with 
cavity formation of the right upper lobe, 1975,  The examiner 
noted that at the time, such history had been strongly 
suggestive of tuberculosis but never proven.  The examiner 
concluded that the Veteran had made a complete recovery 
without any compromised pulmonary function.

In March 2005, the Veteran was, again, examined by VA to 
determine the level of impairment caused by his service-
connected tuberculosis.  It was noted that the Veteran was 
not taking any medication.  The examiner reported that the 
Veteran had had tuberculosis in service but that he did not 
have the typical mycobacterial infection.  He stated that the 
last X-ray in 2004 showed healing.  The examiner stated that 
there was no evidence of chronic problems associated with the 
tuberculosis.  He was not losing weight, and his appetite was 
good.  He had no night sweats, chronic cough, or chest pain, 
and he was not dyspneic or tachypneic.  He had not, in any 
way, had problems with asthma, bronchitis, pneumonia, or 
sarcoidosis.  

On examination, the Veteran did not demonstrate any breathing 
difficulties.  His chest was symmetrical and resonant to 
percussion, and had good air entry through both lung fields.  
There was no evidence of rib retraction, and he had good 
movement of his diaphragm.  The examination was also negative 
for rales or rhonchi.  There was no evidence of any 
respiratory problems, and the Veteran was told that his lungs 
appeared to be clinically sound and in good condition.  

Following the March 2005 VA examination, the relevant 
diagnosis was status post tuberculotic cavity, right upper 
lobe, which responded very well to treatment.  The examiner 
stated that the examination was completely within normal 
limits without any evidence of lung pathology or lung 
problems on today's examination.  

Subsequent pulmonary function tests, performed in conjunction 
with the March 2005 VA examination revealed pre-
bronchodilator findings of an FVC of 137 percent of predicted 
and an FEV1 of 133 percent of predicted.  The FEV1/FVC was 
essentially the same as on previous tests.  Post-
bronchodilator findings, and the DLCO were not performed.  
The examiner concluded that the Veteran's pulmonary function 
tests were compatible with a very mild bronchospasm but that 
the air flows were within normal limits.  

In December 2006, a former fellow serviceman reported that in 
service, the Veteran had been diagnosed with tuberculosis.  

In August 2009, the Veteran's claims file and VA computerized 
personnel records system were forwarded to a VA physician for 
further evaluation and an opinion as to the manifestations 
and extent of impairment due to the residuals of pulmonary 
tuberculosis.  It was noted that the Veteran was employed as 
a janitor and that he had missed ten days of work during the 
previous year due to medical problems unrelated to his 
pulmonary issues.  It was also noted that since his discharge 
from service, the Veteran had not been hospitalized or had 
surgery.  

During the review, the Veteran denied having any respiratory 
disease other than the residuals of tuberculosis and denied 
taking any medication for a respiratory illness.  He also 
denied the presence of a cough, shortness of breath, 
expectoration, wheezing, hemoptysis, night sweats, fever, 
chills, or other signs or symptoms of a respiratory 
condition.  On examination, the Veteran's chest was non-
tender, and there was no deformity.  His lungs were clear, 
and there was no pleural rub, wheezing, rales, or rhonchi.  

After examining the Veteran, reviewing the claims file, 
including previous opinions, and spirometry and pulmonary 
function tests, the examiner concluded that the Veteran did 
not have any lung disease, including interstitial lung 
disease, restrictive lung, or obstructive lung disease, as a 
result of his service-connected pulmonary tuberculosis.  The 
examiner stated that the lack of current, active lung disease 
was well-documented in the claims file.  In this regard, the 
examiner noted that chest X-rays had been negative for any 
active respiratory disease.  The examiner also noted that 
some pulmonary function tests showed a very mild 
bronchospasm; however, he found that compatible with the 
Veteran's ten plus pack year history of tobaccoism.  

In addition, the examiner noted that pulmonary function tests 
were effort dependent and that minor variations in lung 
function were common, especially if the patient had been non-
compliant or had smoked before the test.  In this regard, the 
examiner noted that the Veteran's most recent pulmonary 
function tests had been performed in April 2009.  They showed 
an FVC of 63 percent of predicted; an FEV-1 of 44 percent of 
predicted.  They also showed a ratio at 53 percent actual and 
77 percent of predicted.  Following the induction of a 
bronchodilator, the Veteran's FVC improved substantially to 
105 percent of predicted and an FEV-1 of 123 percent of 
predicted; FEV-1/FVC - 102 percent of predicted.  The ratio 
was 90 percent actual and a corrected DLCO was normal at 103 
percent of predicted.  The examiner noted that a normal DLCO 
excluded the presence of any restrictive disease.  He 
reiterated that the results of the pulmonary function test 
were consistent with a bronchospasm and the aforementioned 
history of tobaccoism.  The VA examiner concluded that in any 
case it was not the result of or due to his history of 
tuberculosis or the treatment therefor.

Analysis

The Veteran contends that the primary residuals of his 
service-connected pulmonary tuberculosis, are shortness of 
breath and fatigue.  He states that these manifestations 
affect his daily life and impair his job performance as a bus 
driver and laborer.  Therefore, he maintains that a 
compensable evaluation for pulmonary tuberculosis is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

The relevant evidence submitted in support of the Veteran's 
claim is consistently negative for any evidence of active 
pulmonary tuberculosis or the residuals thereof.  Indeed, 
during his most recent VA examination and during his hearing 
before the undersigned Veteran's Law Judge, the Veteran 
acknowledged that he did not have active pulmonary disease.  
He does report shortness of breath, fatigue, and night sweats 
and maintains that those symptoms are related to his service-
connected tuberculosis.  However, the preponderance of the 
evidence, including the results of multiple VA examinations, 
pulmonary function tests, and chest X-rays are against his 
claim.  In this regard, the most recent VA examiner 
specifically concluded that the Veteran did not have 
interstitial lung disease, restrictive lung disease, or 
obstructive lung disease, either related to his service-
connected tuberculosis or otherwise.  In fact, the only 
support for the Veteran's claim comes from the Veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation, such as his current 
symptoms.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered probative evidence that his tuberculosis has 
reactivated or that it is productive of residual impairment.  
38 C.F.R. § 3.159(a).  Therefore, although the Veteran 
reportedly feels bad and thinks that something is wrong, the 
evidence shows that those feelings are not attributable to 
his service-connected chronic, inactive tuberculosis.  
Accordingly, the Veteran does not meet the criteria for a 
compensable rating, and therefore, the appeal is denied. 

In arriving at this decision, the Board has considered the 
Veteran's request for an additional VA examination to 
determine the level of impairment associated with his 
service-connected tuberculosis.  Such examinations are 
scheduled when the medical evidence accompanying a particular 
claim is not adequate for rating purposes.  38 C.F.R. 
3.326(a) (2009).  In this case, however, the medical evidence 
is adequate for rating purposes as it is completely negative 
for any competent evidence suggesting that the Veteran's 
tuberculosis is active or that he has residual lung disease, 
including interstitial disease, restrictive disease, or 
obstructive disease.  Indeed, the VA examination reports show 
that the examiners reviewed the Veteran's medical history, 
documented his current complaints and medical conditions, 
performed appropriate diagnostic tests, and rendered 
diagnoses and opinions consistent with those findings as well 
as the remainder of the evidence of record. The Board 
therefore concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Accordingly, the request for an additional 
examination is denied.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the Veteran's service-connected tuberculosis.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating the disability.  38 
C.F.R. § 3.321(b)(1) (2003).  Rather, the record shows that 
the manifestations of the Veteran's tuberculosis are 
contemplated by the regular schedular standards.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  It must be emphasized that 
the disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a compensable rating for pulmonary 
tuberculosis by history is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


